Case 2:19-cv-00025-JRS-MJD Document 13 Filed 03/13/19 Page 1 of 1 PageID #: 53



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

ELIZABETH A. WOMBLES, individually                 )
and on behalf of others similarly situated,        )
                                                   )
                      Plaintiff,                   )
                                                   )
       v.                                          )      CASE NO. 2:19-cv-00025-JRS-MJD
                                                   )
BRIDGES OF INDIANA INC.,                           )
                                                   )
                      Defendant.                   )

   ORDER GRANTING PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE

       The Court, having considered the Plaintiff’s Voluntary Dismissal with Prejudice,

and being duly advised in the premises, now ORDERS that all claims in this action are hereby

DISMISSED WITH PREJUDICE, each party to bear its own attorneys’ fees and costs.

       SO ORDERED.



 Date: 3/13/2019




Distribution to:
Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
